Case 8:20-cv-00124-DOC-JDE Document 96-1 Filed 08/13/21 Page 1 of 2 Page ID #:927




                ATTACHMENT A
Case 8:20-cv-00124-DOC-JDE Document 96-1 Filed 08/13/21 Page 2 of 2 Page ID #:928




                                      ATTACHMENT “A”

                                  BANK ACCOUNTS EXAMINED




         BANK          TYPE       ACC NO.    NAME

         BOA           Checking   x9734      Sonja M & Robert W Russell

         BOA           Savings    x9734      Sonja M & Robert W Russell

         BOA           Checking   x4582      Sonja M & Robert W Russell

         BOA           Checking   x1563      Sonja M, Robert W or Dorothy Russell

         Wells Fargo   Checking   x4567      Sonja M & Robert W Russell

         Wells Fargo   Checking   x5576      SMRB LLC

         First Tech    Savings    x8610      Robert M. Russell

         First Tech    Checking   x5813      Robert M. Russell

         First Tech    Checking   x1719      Oceanside II Property Investments LLC

         First Tech    Savings    x1560      Oceanside II Property Investments LLC




                                     ATTACHMENT A




                                                                                     Page 12
